Citation Nr: 0117087	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-22 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a 100 percent evaluation for service-connected 
psychoneurosis, anxiety with depression, and post-traumatic 
stress disorder (PTSD) prior to November 3, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 supplemental statement of the case (SSOC) 
of the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) which granted his request for an increased rating 
for psychoneurosis, anxiety with depression and PTSD, 
assigning an effective date of November 3, 1999, a date later 
than that on which he filed his claim.

On April 23, 1998, the veteran filed a claim for increased 
rating for his "nervous condition" then rated 30 percent 
disabled.  By March 1999 rating decision, the RO denied his 
request, and he filed a notice of disagreement (NOD) in 
September 1999.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  
In his NOD, he requested a personal hearing at the RO.  By 
September 1999 statement of the case (SOC), the RO provided 
notice with respect to all law and regulations pertinent to 
the increased rating claim and again denied the veteran's 
claim.  In November 1999, he perfected his appeal for 
increased rating.  

Following his November 1999 hearing at the RO, his disability 
rating was increased to 100 percent as reflected in a March 
2000 SSOC.  As indicated above, the RO assigned November 3, 
1999 as the effective date of the grant of increase.  

Thereafter, more than a year later, in May 2001, the RO 
contacted the veteran's representative asking that they 
complete and return a VA Form 1-646 on the "appeal" of the 
issue of entitlement to a 100 percent evaluation prior to 
November 3, 1999, as the veteran had filed his claim for 
increased rating on April 23, 1998.

Shortly thereafter, on May 7, 2001, the veteran's 
representative filed an initial claim for an effective date 
prior to November 3, 1999.  The RO has not yet addressed the 
issue of entitlement to an earlier effective date.  As this 
matter has not yet been adjudicated, it must be returned to 
the RO for initial adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398, 410 (1995).  Therefore, the Board does not yet 
have jurisdiction to discuss the " down-stream element" 
(the effective date of the award) of the original claim for 
increased rating.  


REMAND

As stated above, the RO has not yet adjudicated the issue of 
entitlement to an earlier effective date for service-
connected psychoneurosis, anxiety with depression and PTSD, 
evaluated as 100 percent disabling, prior to November 3, 
1999. 

The veteran is entitled to an initial RO adjudication of his 
claim.  Godfrey, 7 Vet. App. at 410.  The Board is an 
appellate body and does not have jurisdiction to initially 
adjudicate claims.  See 38 C.F.R. § 19.4 (2000).

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Thus, the Board 
must remand this case back to the RO for initial 
consideration.  Godfrey, supra.

Thus, the case is remanded for the following action:

1.  The RO must adjudicate the issue of 
entitlement to a 100 percent evaluation 
for service-connected psychoneurosis, 
anxiety with depression and PTSD, prior 
to November 3, 1999.  The veteran should, 
of course, be advised of the time period 
within which to initiate his appeal.  
38 C.F.R. § 20.302(a) (2000).  

2.  Then, only if he initiates his appeal 
with a timely-filed NOD, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed 
and issue a SOC apprising the veteran of 
all applicable law and regulations.  
38 C.F.R. § 19.29.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical & Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


